Sutton, J.
1. A “guest” in an automobile, within the contemplation of the law that towards him the host owes only the duty of exercising slight care, is one who takes a ride in the automobile merely for his own pleasure or on his own business and without making any return or conferring any benefit upon the host other than the pleasure of his company. 18 Words & Phrases, 839.
2. The status of one in or upon any part of an automobile for the purpose of conferring some benefit upon the owner and driver thereof at his request is that of an invitee, towards whom the owner and driver owes the duty of exercising ordinary care.
3. The petition alleged in substance that in response to a request from the defendant, he stood upon the rear bumper of his automobile, which was stalled, to cause it to be depressed and properly adjusted to the front bumper of another car and permit his automobile to be shoved off while the plaintiff was so engaged, and that the defendant’s car was so shoved off, but that instead of stopping his car to enable the plaintiff to dismount in safety the defendant so increased the speed of his car that the plaintiff, unable in the circumstances to protect himself, was violently thrown from the bumper and onto the roadside and sustained described injury. Held, Under the facts alleged the defendant was under a duty to exercise ordinary care towards the plaintiff who, at his request, was engaged in rendering him a service in riding upon the bumper of his automobile in the circumstances named, and a jury question was presented whether or not the defendant failed to exercise the requisite care towards the plaintiff. The petition set forth a cause of action, and the court did not err in overruling the defendant’s general demui’rer.

Judgment affirmed.


Stephens, P. J., and Felton, J., concur.

W. O. Slate, H. G. Benton, for plaintiff in error.
Sara O. M. Torbert, B. L. Milling, contra.